Motion Granted, Appeal Dismissed, and Memorandum Opinion filed August 7,
2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00428-CV

    IN THE MATTER OF THE MARRIAGE OF JENNIFER REBECCA
       WITTENBERG AND PAUL ALAN VICTOR WITTENBERG

                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-75056


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed May 15, 2018. On August 2, 2018,
appellant Jennifer Rebeca Wittenberg filed a motion to dismiss the appeal. See Tex.
R. App. P. 42.1. The motion is granted and the appeal is dismissed.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Busby